DETAILED ACTION
Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-20 directed to inventions non-elected without traverse.  Accordingly, claims 12-20 have been cancelled.

Information Disclosure Statement
The information disclosure statement filed 28 JUN 21 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  This is with respect to the Panamanian office action only.

Allowable Subject Matter
Claims 21 and 28-33 have been allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record neither discloses nor fairly teaches the combination of method steps including but not limited to,
a method to prevent loose rock fragments from falling into a blast hole. comprising the steps of: providing a resiliently flexible sheet including a pair of spaced apart longitudinally extending side edges and a pair of spaced apart laterally extending end edges, the sheet having a curved form defining a longitudinal passage extending between openings at longitudinally opposite ends, one end of the curved sheet being insertable into the open end of a blast hole; forming the sheet into a curved form defining a longitudinal passage extending between openings at longitudinally opposite ends; inserting one end of the curved sheet into the open end of a blast hole wherein in the curved form the side edges of the sheet are free and the sheet biases towards a flat form whereby an external surface of the curved sheet biases against an internal surface of the blast hole substantially coaxially therewith forming a barrier preventing surrounding loose rock fragments from falling or collapsing into the blast hole; and, particularly, inserting an elongated member through one or more apertures in the sheet whereby the elongated member engages a surface surrounding the blast hole to prevent further insertion of the sheet through the open end of the blast hole.


Conclusion
Any inquiry concerning this communication should be directed to Bret Hayes at telephone number (571) 272 – 6902, fax number (571) 273-6902, or email address bret.hayes@uspto.gov, which is preferred, especially for requesting interviews, general questions, etc.  Note, however, that return correspondence cannot be made in the event that information subject to the confidentiality requirement as set forth in 35 U.S.C. § 122 has been included.  See MPEP §§ 502.03 and 713.01, I, regarding email communications.  The examiner can normally be reached Mondays through Fridays from 5:30 AM to 1:30 PM, Eastern.
The Central FAX Number is 571-273-8300.
If attempts to contact the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers, can be reached at (571) 272 – 6874.

/Bret Hayes/
Primary Examiner, Art Unit 3641
7-Jul-21